 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONNELL DAVIS,                                      No. 2:19-cv-01976-JAM-JDP (PC)
12                          Plaintiff,
13             v.                                         ORDER GRANTING PLAINTIFF’S SECOND
                                                          MOTION FOR EXTENSION OF TIME
14    B. HARRIS, et al.,
                                                          ECF No. 36
15                          Defendants.
16

17            Plaintiff filed a second motion for extension of time to respond to defendants’ motion for

18   summary judgment. For good cause shown:

19            1. plaintiff’s motion for an extension of time, ECF No. 36, is granted;

20            2. plaintiff has thirty days from the date of entry of this order in which to file a response;

21   and

22            3. no further extensions will be granted absent extraordinary circumstances.

23
     IT IS SO ORDERED.
24

25
     Dated:         June 2, 2021
26                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
